On Motions for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
After a careful re-examination of the case, the court adheres to the views expressed in its decision heretofore given, as to the proper distribution of the fund in the hands of the Bridge Committee at the time the suit Avas commenced, the reasons for which are given in the opinion already filed, and need not be restated. The pleadings admit, however, that, as between themselves, the plaintiff and the Bullens were partners in the substructure work, and entitled to share equally in the profits thereof. The plaintiff, therefore, asks that such partnership be dissolved, and that he have a decree against the Bullens for his share of the profits. The entire sum paid and agreed to be paid by the city for the substructure work, according to the finding of the trial court and the evidence, was $128,969.52. The actual cost thereof to the plaintiff and the Bullens is difficult to ascertain. No settlement or accounting was ever had -between them, and no partnership books were kept. The only books of account were those of the bridge company, containing all their business transactions. No separate account was kept of the substructure work, although an account of the expense of constructing the different portions of the bridge is shown by the books. It is therefore difficult to determine, with any reasonable degree of accuracy, the actual cost of the substructure; but from the testimony of the parties, *35in connection with the books, we are of the opinion that the result arrived at by the court below, with the exception of the item of $500 for securing the contract, and the judgment of $647.65 in favor of the American Contract Co., is substantially correct. The charge of $500 as expenses incurred by the Bullens in securing the contract ought not to be allowed, because the items of such expenditure are not given, and the Bullens refused to make any satisfactory explanation thereof. The judgment in favor of the American Contract Co. has never been paid, and is still an outstanding obligation against plaintiff and the Bullens, and ought not to be charged in this accounting as a part of the cost of construction. Eliminating the two items referred to, the profit on the substructure would, be $12,590.17. As the plaintiff drew from the firm during the progress of the work $3,607 more than he paid in, the balance due him would therefore be $2,688.08. This amount he is entitled to recover from the Bullens. The several petitions for rehearing are denied. Rehearing Denied.